Title: To George Washington from Captain Henry Lee, Jr., 18 October 1777
From: Lee, Henry Jr.
To: Washington, George



Sir
Octr 18th 77—P.M.—6 O’clock

From the intelligence received from a couple of women who had passed thro’ the enemy’s camp yesterday evening, I was somewhat apprehensive of a movement this morning. As their information was rather vague & incoherent, I did not trouble your Excelly with it, but thought necessary to apprize the officers of horse on the lines, in order to stimulate their vigilance. Confident that no movement could possibly escape our notice, so far, as to allow of a surprize to your Excelly’s army.
By various intelligencers, the enemy are busily engaged in building floating batteries. They have made a considerable progress in this business. From the conversation of the common soldiery, there seems to be no intention of any offensive measur[e]s on their side. On the contrary they are in constant apprehension of an attack from your Excelly. There is a man by the name of Spingler who professes a friendship to the American arms. From what I can learn he is playing a double part. I think it proper to mention him to your Excellency, tho’ I know of nothing certain concerning his duplicity. With most profound respect your Excellys most Obt H. Servant

Heny Lee, Jr

